DETAILED ACTION
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
The applicant argues that the prior art does not disclose the newly added claim limitations including the first and second bearing portions (31aa and 31bb). This argument is not persuasive because the prior art teaches these limitations as shown in figure below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wu (US 2014/0312726).
In re claim 1, Wu, in figures 1-4, discloses a rotary apparatus comprising: a motor including a rotary shaft (30); a plurality of gears including an output gear (as seen in the figures); and a housing (1) accommodating the motor and the plurality of gears, wherein the housing is separable into a first housing and a second housing (11,12); the motor includes a first end portion including a first bearing portion, the first bearing portion accommodating a first bearing (see figure below showing the bearing portions) and a second end portion located on an opposite side of the first end portion, and including a second bearing portion, the second bearing portion accommodating a second bearing 

    PNG
    media_image1.png
    586
    883
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    526
    702
    media_image2.png
    Greyscale

In re claim 2, Wu, in figures 1-4, discloses that the surface portion is spaced apart by a first distance from the wall portion in the rotary shaft direction (as seen in the annotated figure above).
In re claim 3, Wu, in figures 1-4, discloses that the second housing includes a pair of side portions having the side portion (as seen in the annotated figure above).
In re claim 4, Wu, in figures 1-4, discloses that the wall portion includes a projection portion (see figure above).
In re claim 5, Wu, in figures 1-4, discloses that the second housing includes a surface portion and sidewall portion provided at an outer peripheral portion of the surface portion (outer sidewall of second housing 12), and the second regulating portion suppresses the part of the motor on the second end portion side from being displaced toward the sidewall portion of the second housing in the rotary shaft direction (inherent function of the regulating portion due to its positioning).
In re claim 6, Wu, in figures 1-4, discloses that the motor includes a rotary shaft (30) and a main body portion having an outer shape (20 forms the shape), and the main body portion has the first end portion and the second end portion (as seen in the figures).
In re claim 7, Wu, in figures 1-4, discloses a motor terminal is provided in the second end portion (connected to 130).
In re claim 8, Wu, in figures 1-4, discloses the first bearing supports the rotary shaft, and the second bearing supports the rotary shaft (101,102,111,112 form the bearings).
In re claim 9, Wu, in figures 1-4, discloses that the motor includes a stator and a rotor (2, 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Alexander Talpalatski/Primary Examiner, Art Unit 2837